DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 recites the limitation "the other stacked" in line 12. However, prior to the claimed limitation of "the other stacked" there is no antecedent claimed limitation of "other stacked". As such, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4-14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bito (US 2012/0126288 A1).
With respect to claim 1, Bito discloses, in Fig.21, a gate-sinking pHEMT (FET20), comprising: a compound semiconductor substrate (1) (see Par.[0058] wherein substrate 1 is disclosed); an epitaxial structure formed on the compound semiconductor substrate (1) (see Par.[0056] wherein BiFET epitaxial wafer is disclosed), wherein the epitaxial structure comprises: a buffer layer (2-3) formed on the compound semiconductor substrate (1); a channel layer (5) formed on the buffer layer (2-3); a Schottky layer (41a-41d) formed on the channel layer (5), wherein the Schottky layer comprises from bottom to top at least two stacked regions of semiconductor material, wherein the two stacked regions differs in material from each other and provides a stacked region contact interface therebetween, and wherein in the two stacked regions of the Schottky layer, one stacked region (41a) composed of an AlGaAs-based semiconductor material alternates with the other stacked region (41b-41d) composed of an InGaP-based 
Even though Bito does not disclose a gate sinking region range of 10Å above or below the stacked region contact interface in the Schottky layer, the said range is predictable by simple engineering optimization motivated by a design choice such as optimization the changing of the threshold voltage and/or zero-bias drain current reliability. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 2, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the bottom boundary of the gate-sinking region (46) is located at the stacked region (41c) contact interface in the Schottky layer.
With respect to claim 4, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the AlGaAs-based semiconductor material (41a) includes at least one of AlGaAs, AlGaAsP, and InAlGaAs, and wherein the InGaP-based semiconductor material (41c) includes at least one of InGaP, InGaPAs, and 
With respect to claim 5, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the epitaxial structure further comprises a first contact layer (41e), wherein the first contact layer (41e) is in contact with an upper surface of a topmost stacked region (41d) of the Schottky layer, wherein the first cap layer (9) is formed on the first contact layer (41e), wherein the first contact layer (41e) includes at least one of GaAs, AlGaAs, AlGaAsP, InAlGaAs, InGaP, InGaAsP, and InAlGaP, wherein the first contact layer (41e) differs in material from the topmost stacked region of the Schottky layer (see Par.[0099] wherein AlGaAs layer 41e is disclosed).
With respect to claim 6, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein a recess bottom of the gate recess is defined by the first contact layer (41e), wherein the first gate metal layer (46) of the gate electrode (46) is in contact/(at least electrically contacting) with the first contact layer (41e).
With respect to claim 7, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the first gate metal layer of the gate electrode includes at least one of molybdenum (Mo), tungsten (W), tungsten- silicide (WSi), titanium (Ti), iridium (Ir), palladium (Pd), platinum (Pt), nickel (Ni), cobalt (Co), chromium (Cr), ruthenium (Ru), osmium (Os), rhodium (Rh), tantalum (Ta), tantalum nitride (TaN), aluminum (Al), and rhenium (Re) (see Par.[0061] and [0098]-[0099] wherein gate electrode material of aluminum Al is disclosed).
With respect to claim 8, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the epitaxial structure further comprises an etch stop layer (10) and a second cap layer (11), wherein the etch stop layer (10) is formed on the first cap layer (9), wherein the second cap layer (11) is formed on the etch stop layer (10), wherein the source electrode (23) and the drain electrode (24) is formed on the second cap layer (11).
With respect to claim 9, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the etch stop layer (10) includes at least one of InGaP, InGaAsP, InAlGaP, and AlAs (see Par.[0088] wherein InGaP etching stopper layer 10 is disclosed).
With respect to claim 10, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the second cap layer (11) includes GaAs (see Par.[0090] wherein GaAs layer 11 is disclosed).
With respect to claim 11, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the first cap layer (9) includes GaAs (see Par.[0058] wherein semiconductor common substrate 1 is disclosed; see Par.[0056] wherein layer 9 of GaAs material is disclosed).
With respect to claim 12, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the channel layer (5) includes at least one of GaAs and InGaAs (see Par.[0061] wherein InGaAs layer 5 is disclosed).
With respect to claim 13, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the buffer layer (2-3) includes at least one of GaAs and AlGaAs (see Par.[0061] wherein buffer layer 2-3 of AlGaAs).
With respect to claim 14, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the compound semiconductor substrate includes GaAs (see Par.[0004]-[0005], [0009] whereinsemiconductor common substrate includes GaAs).
With respect to claim 22, Bito discloses, in Fig.21, a gate-sinking pHEMT, comprising: a compound semiconductor substrate (1); a buffer layer (2-3) on the compound semiconductor substrate (1); a channel layer (5) on the buffer layer (2-3); a Schottky layer (41a-41d) on the channel layer (5), wherein the Schottky layer comprises a first sub-layer of a first semiconductor material (41a) and a second sub-layer of a second semiconductor material (41b-41d) that is different from the first semiconductor material, wherein the second sub-layer is on the first sub-layer, and the first sub-layer and the second sub-layer have a contact interface therebetween, and wherein one of the first semiconductor material and the second semiconductor material is an AlGaAs-based semiconductor material, and the other one of the first semiconductor material and the second semiconductor material is an InGaP-based semiconductor material; a first cap layer (41e) on the Schottky layer (41a-41d); a source electrode (23) on one end of the first cap layer (41e); a drain electrode (24) on the other end of the first cap layer (41e); and a gate electrode/(emerged gate 46 portion within gate recess) (46) between the source electrode (23) and the drain electrode (24), wherein a gate- sinking region/(immerged gate 46 portion within Shottky layer) (46) is beneath the gate electrode, and wherein a bottom boundary of the gate-sinking region is located within a thickness above or below the contact interface between the AlGaAs-based semiconductor 
With respect to claim 23, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the AlGaAs-based semiconductor material (41a) includes AlGaAs, AlGaAsP, InAlGaAs, or a combination thereof, and wherein the InGaP-based semiconductor material (41c) includes InGaP, InGaPAs, AlInGaP, or a combination thereof (see Par.[0099] wherein AlGaAs layer 41a and InGaP layer 41c are disclosed; see Par.[0076], [0080] and [0098]-[0099] wherein gate electrodes 25 and 46 in contact with semiconductor layer provide Schottky barrier).
With respect to claim 24, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the bottom boundary of the gate-sinking region is located at the contact interface between the AlGaAs-based semiconductor material and the InGaP-based semiconductor material.
With respect to claim 25, Bito discloses, in Fig.21, the gate-sinking pHEMT, wherein the first gate metal layer of the gate electrode includes at least one of molybdenum (Mo), tungsten (W), tungsten- silicide (WSi), titanium (Ti), iridium (Ir), palladium (Pd), platinum (Pt), nickel (Ni), cobalt (Co), chromium (Cr), ruthenium (Ru), osmium (Os), rhodium (Rh), tantalum (Ta), tantalum nitride (TaN), aluminum (Al), and rhenium (Re) (see Par.[0061] and [0098]-[0099] wherein gate electrode material of aluminum Al is disclosed).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Telephone/Fax Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818